
	

113 HR 5618 IH: Veterans Health Administration Management Improvement Act
U.S. House of Representatives
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5618
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2014
			Mr. Kilmer (for himself, Mr. Cuellar, Mr. Carney, Mr. Barber, and Mr. Gallego) introduced the following bill; which was referred to the Committee on Veterans’ Affairs, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To establish a pilot program to improve the management and accountability within the Veterans
			 Health Administration of the Department of Veterans Affairs, to provide
			 oversight of the Veterans Health Administration, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Veterans Health Administration Management Improvement Act.
		2.Comptroller General management review of Veterans Health Administration
			(a)Management review
				(1)In generalDuring the five-year period beginning on the date of the enactment of this Act, the Comptroller
			 General of the United States shall conduct a management review of the
			 Veterans Health Administration of the Department of Veterans Affairs.
				(2)Matters includedThe management review under paragraph (1) shall include a review, with respect to the Veterans
			 Health Administration, of the following:
					(A)The management structure, including the roles and responsibilities among the various organizational
			 components (local facilities, regional networks, and the central office).
					(B)The oversight of core functions, including the extent to which lines of accountability are clearly
			 delineated.
					(C)The evaluation plan, operations, and capacity to implement results-based strategic planning.
					(D)The extent to which contractors are used and monitored to support core management functions.
					(E)Internal communication mechanisms, including expectations for communications, that support the
			 mission.
					(F)The setting of priorities and the monitoring of such priorities.
					(G)Budgeting and resource allocation processes.
					(H)Workforce planning.
					(I)Human capital processes, including training activities, to ensure timely hiring and effective
			 retention of a qualified workforce.
					(J)Information technology to support core functions and activities.
					(K)How each of the matters described in subparagraphs (A) through (J) may differ for rural medical
			 facilities of the Department of Veterans Affairs.
					(L)Incentives, including any perverse incentives, affecting employee actions, quality of care, and the
			 provision of services.
					(M)Insights from employees and employee representatives about the work environment and the level of
			 engagement of such employees as can be derived from the results of the
			 annual Federal employee survey and other internal surveys administered by
			 the Secretary of Veterans Affairs.
					(N)Insights on the findings of the Comptroller General from veteran service organizations,
			 organizations representing employees of the Veterans Health
			 Administration, other stakeholders, and the Management and Accountability
			 Ombudsman described in section 312B of title 38, United States Code, as
			 added by section 4.
					(b)ReportsNot later than one year after the date of the enactment of this Act, and annually thereafter for a
			 four-year period, the Comptroller General shall submit to Congress one or
			 more reports that include—
				(1)the matters reviewed under subsection (a)(1); and
				(2)recommendations of the Comptroller General based on such matters.
				3.Pilot program to improve management and accountability of Veterans Health Administration
			(a)EstablishmentThe Secretary of Veterans Affairs shall establish a pilot program to improve the management and
			 accountability within the Veterans Health Administration.
			(b)Goals of pilot programThe Secretary shall carry out the pilot program under subsection (a) in a manner that ensures that—
				(1)the employees of the Veterans Health Administration have an opportunity to learn, implement, and
			 identify successful means of advancing the management of the Veterans
			 Health Administration and the delivery of care and services; and
				(2)the management and delivery of care and services at medical facilities of the Department is
			 improved by implementing the recommendations of the Comptroller General of
			 the United States based on the management review conducted under section
			 2, and any other appropriate recommendations, with respect to the planning
			 and evaluation capabilities of the Veteran Health Administration.
				(c)Application of certain laws during pilot program
				(1)Application of performance plan requirementsDuring the period in which the Secretary carries out the pilot program under subsection (a), the
			 Secretary shall carry out section 1115(b) of title 31, United States Code,
			 as follows:
					(A)In paragraph (2), by substituting , unless authorized to be in an alternative form under subsection (c), and situate each goal in the
			 context of its own logic modeling of how the operations and activities of
			 the agency, in coordination with any significant operations and activities
			 from external entities, will contribute toward achieving the goals and
			 responsibilities of the agency; for unless authorized to be in an alternative form under subsection (c);.
					(B)By including in the agency performance plan described in such section 1115(b), for each performance
			 goal covered by the plan, an identification and assessment of the risks of
			 creating new, or perpetuating existing, perverse incentives, and
			 strategies for risk assessment, monitoring, and mitigation, using a
			 suitable risk management approach.
					(2)Application of performance reporting requirementsDuring the period in which the Secretary carries out the pilot program under subsection (a), the
			 Secretary shall carry out subsection (c) of section 1116 of title 31,
			 United States Code, by including in the update required by such subsection
			 statistical information regarding the Veterans Health Administration that—
					(A)is useful to multiple stakeholders for internal management and external oversight; and
					(B)provides insight into how programs are planned, financed, and managed, regarding—
						(i)the population of veterans, important subgroups thereof, and the status of such veterans;
						(ii)the capacity of the operations of the Veterans Health Administration under enacted resource levels,
			 listed by important subcategories as appropriate; and
						(iii)the workload of the Veterans Health Administration, listed by important subcategories as
			 appropriate.
						(3)Application of functions of chief operating officerDuring the period in which the Secretary carries out the pilot program under subsection (a), the
			 Secretary shall carry out section 1123(b)(1) of title 31, United States
			 Code, by substituting strategic and performance planning, measurement, evaluation, analysis, regular assessment of
			 progress, risk management (including the risks of perverse incentives),
			 and use of performance information to improve the results achieved for strategic and performance planning, measurement, analysis, regular assessment of progress, and use
			 of performance information to improve the results achieved.
				(d)Evaluation planThe Secretary shall prepare an annual organization evaluation plan for the Veterans Health
			 Administration that is informed by the recommendations of the Comptroller
			 General based on the management review conducted under section 2.
			(e)Assistance in pilot programThe Management and Accountability Ombudsman described in section 312B of title 38, United States
			 Code, as added by section 4(a), shall assist in the pilot program under
			 subsection (a) by—
				(1)identifying areas in which employees of the Department have problems implementing the pilot
			 program, including application of logic modeling, managing risk of
			 perverse incentives, and other issues that the Ombudsman determine
			 appropriate;
				(2)to the extent practicable, proposing changes in the administrative practices of the implementation
			 of the pilot program to mitigate problems identified under paragraph (1);
			 and
				(3)reviewing, examining, and making recommendations regarding logic modeling policies, strategies, and
			 programs of the Veterans Health Administration.
				(f)Briefings
				(1)Initial briefingNot later than 90 days before the Secretary commences the pilot program under subsection (a), the
			 Secretary shall provide to the Committees on Veterans’ Affairs of the
			 House of Representatives and the Senate and the Comptroller General a
			 briefing on—
					(A)a logic model of how the features of the pilot program will address the problems identified in the
			 management review conducted under section 2; and
					(B)such other items as the Secretary determines appropriate.
					(2)UpdatesNot later than 240 days after the Secretary commences the pilot program under subsection (a), and
			 annually thereafter during the period in which the Secretary carries out
			 the pilot program, the Secretary shall provide to the Committees on
			 Veterans’ Affairs of the House of Representatives and the Senate and the
			 Comptroller General a briefing on—
					(A)an evaluation of the implementation and effectiveness of carrying out this section, including any
			 challenges encountered and lessons learned;
					(B)planned actions to improve the success of the pilot program, including a milestone plan for such
			 actions; and
					(C)such other items as the Secretary determines appropriate.
					(g)DurationThe Secretary shall—
				(1)commence the pilot program under subsection (a) by not later than 180 days after the date on which
			 the Comptroller General submits the report under section 2(b); and
				(2)carry out the pilot program for a period of five years.
				(h)DefinitionsIn this section:
				(1)The term logic modeling means an approach, also referred to as program theory, program modeling, or theory of change, that
			 articulates the assumptions of the strategy or tactics of a program or
			 activity and how such strategy or tactics relate to the benefits that the
			 program or activity is expected to contribute toward in order to achieve
			 certain goals, objectives or responsibilities, and may include—
					(A)the mapping of direct and indirect relationships among relevant resources, activities, milestones,
			 outputs, intermediate outcomes, and end outcomes; and
					(B)if significant coordination or cooperation with entities external to a program or activity may
			 contribute to achieving the relevant goals, objectives, or
			 responsibilities, the mapping of the roles of entities external to the
			 program or activity.
					(2)The term risk management means the processes that are used to identify, assess, monitor, mitigate, and report on risks to
			 achieving the missions, goals, and objectives of a department, agency, or
			 program using resources and processes appropriate to the nature of risks
			 and resources available.
				4.Management and accountability ombudsman
			(a)In generalChapter 3 of title 38, United States Code, is amended by inserting after section 312A the following
			 new section:
				
					312B.Management and accountability ombudsman
						(a)In general
							(1)There is in the Department an Office of the Management and Accountability Ombudsman (in this
			 section referred to as the Office). There is at the head of the Office an Ombudsman, who shall be appointed by the President from
			 among individuals with a background in enterprise risk management.
							(2)The Ombudsman shall report directly to the Secretary but the Secretary may not prevent or prohibit
			 the Ombudsman from initiating, carrying out, or completing any
			 responsibility of the Ombudsman.
							(3)The Secretary shall determine the appropriate level of staffing and distribution of responsibility
			 to ensure the success of the Office.
							(4)The President shall include in the budget transmitted to the Congress for each fiscal year pursuant
			 to section 1105 of title 31 an estimate of the amount for the Office that
			 is sufficient to provide for a number of full-time positions in the
			 Office.
							(b)ResponsibilitiesThe Ombudsman shall—
							(1)receive and address reports from employees and employee representatives of the Veterans Health
			 Administration Affairs and assist in resolving problems with the
			 management, administration, and delivery of care of the Veterans Health
			 Agency;
							(2)communicate to the Secretary the observations and findings received pursuant to paragraph (1);
							(3)conduct inspections of medical facilities of the Veterans Health Administration, including
			 non-Department facilities that provide care pursuant to a contract entered
			 into under chapter 17 of this title as necessary;
							(4)establish a program under which the Ombudsman and the Secretary shall—
								(A)provide incentives to employees of the Veterans Health Administration who suggest methods to
			 improve the management and operations of the Veterans Health
			 Administration;
								(B)carry out in a pilot program the suggestions that are likely to be successful; and
								(C)if such a pilot program demonstrates that a suggestion causes a marked improvement in such
			 management and operations—
									(i)reward the employee who made such suggestion; and
									(ii)carry out such suggestion throughout the Veterans Health Administration; and
									(5)not less frequently than once each calendar quarter, provide to the Secretary a summary and
			 relevant statistics concerning the activities and findings of the
			 Ombudsman, including a summary of the suggestions made and carried out
			 pursuant to paragraph (4).
							(c)Request for investigationsThe Ombudsman may request the Inspector General of the Department to conduct an inspection,
			 investigation, or audit. Upon such a request, the Inspector General shall
			 respond to the Ombudsman explaining the plan of the Inspector General to
			 comply with such request or the rationale of the Inspector General for
			 denying such request.
						(d)CoordinationThe Secretary shall ensure that each element of the Department has procedures to provide the
			 Ombudsman with formal responses to any recommendation submitted by the
			 Ombudsman to the head of such element.
						(e)Annual reportsNot later than June 30 of each year, the Ombudsman shall submit to the Committees on Veterans’
			 Affairs of the Senate and the House of Representatives a report on the
			 objectives of the Ombudsman for the fiscal year beginning in such calendar
			 year. Each report shall—
							(1)contain a full and substantive analysis, in addition to statistical information; and
							(2)set forth any recommendations the Ombudsman has made on improving the management and accountability
			 of the employees of the Department and any responses received under
			 subsection (d) with respect to the estimates described in section 117(b)
			 of this title.
							(f)Risk management definedIn this section, the term risk management means the processes that are used to identify, assess, monitor, mitigate, and report on risks to
			 achieving a the mission, goals, and objectives of a department, agency, or
			 program using resources and processes appropriate to the nature of risks
			 and resources available.
						.
			(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item
			 relating to section 312A the following new item:
				
					
						312B. Management and Accountability Ombudsman..
			(c)Comptroller General reportsThe Comptroller General of the United States shall review each budget of the President submitted to
			 Congress under section 1105 of title 31 during 2015 through 2020 to
			 evaluate the proposed budget for health care provided by the Secretary of
			 Veterans Affairs. The Comptroller General shall submit to the Committees
			 on Veterans’ Affairs of the Senate and the House of Representatives a
			 report containing the results of each such review, at such times and with
			 such additional matters as the Comptroller General determines appropriate
			 in consultation with such committees.
			5.Veterans’ Bill of Rights
			(a)DisplayThe Secretary of Veterans Affairs shall ensure that the Veterans’ Bill of Rights described in
			 subsection (e) is printed on signage in accessible formats and displayed
			 prominently and conspicuously in each medical facility of the Department
			 of Veterans Affairs in accordance with subsection (c).
			(b)Education of Department employeesThe Secretary shall ensure that employees of the Department receive training on the Veterans’ Bill
			 of Rights described in subsection (e).
			(c)OutreachThe Secretary shall conduct outreach to inform veterans about the Veterans’ Bill of Rights
			 described in subsection (e) by—
				(1)ensuring that such Bill of Rights is available on the Internet website of the Department and
			 prominently displayed (using posters printed in a large type that allows
			 for individuals with 20/20 vision to read the print from 10 feet away) in
			 public spaces, lobbies, visitor centers, clinic waiting rooms, and patient
			 sitting rooms of the Department;
				(2)briefing patients about such Bill of Rights when the patient enrolls in the system of patient
			 enrollment system under section 1705 of title 38, United States Code; and
				(3)conducting other types of outreach targeted at specific groups of veterans, which may include, at a
			 minimum, outreach conducted on other Internet websites or through veterans
			 service organizations, health fairs, and the Veterans Health
			 Administration Veterans Center outreach program.
				(d)ImplementationThe Secretary shall ensure that the Veterans Health Administration honors the rights described in
			 subsection (e).
			(e)Veterans’ Bill of RightsThe Veterans’ Bill of Rights described in this subsection is a statement that veterans should have,
			 at a minimum and in addition to the rights covered by section 17.33 of
			 title 38, Code of Federal Regulations, the following rights:
				(1)The right to access the highest quality care, including the right to the most appropriate
			 technology and qualified practitioners.
				(2)The right to continuity of care in the transition from the health program of the Department of
			 Defense to the health care system of the Department of Veterans Affairs.
				(3)The right to receive assistance in understanding the available benefits and services to which the
			 veteran is entitled.
				(4)The right to receive a careful explanation of a proposed diagnostic or therapeutic procedure or
			 course of treatment by the appropriate medical practitioner, including
			 with respect to the risks, complications, alternatives, and results.
				(5)The right to ask questions concerning health treatment.
				(f)Veterans’ bill of rightsThe Veterans’ Bill of Rights described in this subsection is a statement that veterans who receive
			 health care provided under the laws administered by the Secretary of
			 Veterans Affairs should have, at a minimum, the following rights (to the
			 extent of the eligibility and enrollment of the veteran for such health
			 care):
				(1)The right to access the highest quality care, including the right to the most appropriate
			 technology and qualified practitioners.
				(2)The right to know what rules and regulations apply to patients.
				(3)The right to continuity of care in the transition from the health program of the Department of
			 Defense to the health care system of the Department of Veterans Affairs.
				(4)The right to receive careful explanation of proposed diagnostic or therapeutic procedures or
			 courses of treatment by the responsible medical personnel, including with
			 respect to risks, complications, alternative health practices, results,
			 information and reasoning for prescribed pain management plans, and a
			 daily review of the medical chart of the patient.
				(5)The right for the patient to ask questions and be involved in all decisions regarding the care
			 received by the patient.
				(6)The right to a second opinion or change of provider, if available.
				(7)The right to know the reason for any change in medical practitioners responsible for the care of
			 the patient.
				(8)The right to know the identity and professional status of individuals providing service and to know
			 who is primarily responsible for the care of the patient.
				(9)The right to not be transferred to another facility, organization, or department unless the patient
			 receives a complete explanation for the need, was notified of
			 alternatives, and the receiving organization, facility, or department is
			 ready to accept the transfer.
				(10)The right to receive considerate, respectful care at all times and under all circumstances with
			 recognition of personal dignity, diversity, and religious, or other
			 spiritual and cultural preferences.
				(11)The right, in accordance with relevant provisions of law, to personal and informational
			 confidentiality and privacy in the discussion of the care and management
			 of records of patients.
				(12)The right to visitors within the policies of the facility and to be informed of the visitation
			 rights, including any clinically necessary restrictions.
				(13)The right to be free from all forms of abuse or harassment.
				(14)The right to access protective and advocacy services, when available, and file grievances.
				(15)The right to remain free of chemical and physical restraints unless safety requires otherwise.
				(16)The right to care provided in a safe and clean setting, free from excessive noise and with
			 sufficient lighting for comfort and safety.
				
